DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 05/06/2022.	
3.	Claims 1-6, 8-13 are pending. Claims 8-13 are under examination on the merits. Claims 1, 8 are amended. Claims 7, 14 are previously cancelled. Claims 1-6 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 8 recites “two layers of different transparent, colorless metal oxides selected from the group consisting of Al, Ti, Si, or Zr oxides, being layer 101 and layer 102, …..wherein the layer 101 of the metal oxide or the layer 102 of the metal oxide is selected from the group consisting of Al oxide, Cr oxide, Ni oxide, Si oxide, and Ag oxide…….wherein one of layer 101 and layer 102 is sapphire”, wherein applicant fails to articulate by sufficiently distinct functional language, applicants regards as those which will facilitate “metal oxides selection” requisite to identifying the metal oxides selected for the layer 101 and the layer 102 or matter claimed. Thus claim 8 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope and the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim from the application disclosure. Claims 9-13 being depended on claim 8 are rejected as well.  
For the purpose of examination against the prior art, claim 8 is construed to recites “two layers of different transparent, colorless metal oxides selected from the group consisting of Al, Ti, Si, or Zr oxides, being layer 101 and layer 102”. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Pub. No. 2010/0060979 A1, hereinafter “Harris”) in view of Kawaminami et al. (Coloration of Ti-doped sapphire grown by the Flame-Fusion Method, Journal of Asian Ceramic Societies, 1, 2013, 362–367, hereinafter “Kawaminami”). 

		Regarding claim 8 : Harris teaches a multilayer anti-reflective coating for a substrate (Pag2 3, [0038], Table 1), comprising: a substrate such as glass or glass-ceramic (Page 3, Table 2, multilayer structure I) with a multi-layered, flexible, and anti-scratch coating being a protective barrier from the substrate’s environment, said coating comprising: two layers of different transparent, colorless metal oxide, being layer 111 such as ZrO2 and layer 109 such as SiO2, being deposited onto the substrate wherein the layer 111 of the metal oxide has a thickness ranging from 1 nm to 50 nm (Page 4, Table 3, layer 111; Page 4, Table 4,  layer 111) while layer 109 of the metal oxide has a thickness ranging from 10 nm to 2000 nm (Page 4, Table 3, layer 109; Page 4, Table 4,  layer 109), and wherein said metal oxide of the layer 111, and said metal oxide of the layer 109 are different: and a final transparent, colorless, and planar 
top layer 125 is Al2O3 having a Mohs hardness of 9.0 (Page 4, Table 5) with the top layer having thickness of ranging from 20 nm to 200 nm (Page 4, Table 3, layer 105; Page 4, Table 4,  layer 105). Harris does not expressly teach a final transparent, colorless, and planar top layer of a mixture of sapphire and a substance selected from the group consisting of Si oxide, and Ti oxide.

  
    PNG
    media_image1.png
    234
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    141
    276
    media_image2.png
    Greyscale

                                      
    PNG
    media_image3.png
    137
    296
    media_image3.png
    Greyscale

However, Kawaminami teaches various kinds of sapphires doped with a small amount of Ti are grown by the Flame-Fusion Method (FFM) (Page 362, Abstract, lines 1-2). The as-grown Ti-doped sapphire is slightly colored in pink caused by the existence of Ti3+. After annealing in the air, the pink color faded away, because Ti3+ is oxidized to Ti4+ (Page 362, right Col. 2nd para, lines 5-12) with benefit of providing a final transparent, colorless, and planar layer, wherein the colorless sapphire exhibited blue emission by UV irradiation, and is colored anew in brown after UV irradiation (Page 367, left Col., 2nd para, Summary, lines 1-6). 
In an analogous art of the substrate with a multi-layered coating, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the final top layer by Harris, so as to include a final transparent, colorless, and planar top layer of a mixture of sapphire and a substance selected from the group consisting of Ti oxide as taught by Kawaminami, and would have been motivated to do so with reasonable expectation that this would result in providing a final transparent, colorless, and planar layer, wherein the colorless sapphire exhibited blue emission by UV irradiation, and is colored anew in brown after UV irradiation as suggested by Kawaminami (Page 367, left Col., 2nd para, Summary, lines 1-6). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate optical layer with specific thickness for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

	Regarding claim 9: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein a layer 107 of metal oxide is deposited onto the two layers 111,109 of metal oxide to form an alternating three layers of metal oxide 111,109,107 wherein the metal oxide of layer 107 is same as the metal oxide of layer 111 and wherein the final top layer 105 is deposited on top of the layer 107 to form the multi-layered, flexible, and anti-scratch coating of layers 111,109,107,105 (Page 3, Table 2, multilayer structure I).

	Regarding claim 10: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein a further a layer 127  of metal oxide is deposited onto the alternating three layers 133, 131, 129 of metal oxide to form an alternating four layers of metal oxide 133, 131, 129, 127 wherein the metal oxide of layer 127 is same as the second metal oxide of layer 131, and wherein the final top layer 125 is deposited on top of the layer 127 to form the multi-layered, flexible, and anti-scratch coating of layers (Page 4, Table 5, multilayer structure II). 


    PNG
    media_image3.png
    137
    296
    media_image3.png
    Greyscale


Regarding claim 11: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein at least one of the four alternating layers of metal oxide is further deposited before the final top layer 125 is deposited to form the multi-layered, flexible, and anti-scratch coating (Page 4, Table 5, multilayer structure II). 

Regarding claim 12: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein the deposition is performed using a physical vapor deposition method comprising an e-beam evaporation deposition process, or sputtering deposition process (Page 3, [0050]).

	Regarding claim 13: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein the substrate comprises one or more of sapphire, quartz, fused silica, Gorilla glass, toughened glass, soda-lime glass, mineral glass, metals, and/or plastic polymers, or any combination thereof, and wherein said plastic polymers comprise poly(methyl methacrylate), polycarbonate, polyethylene terephthalate and polyimide (Page 5, [0051]). 

Response to Arguments
10.	Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/10/2022